UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6832



DAVID DWIGHT SMITH,

                                              Plaintiff - Appellant,

          versus


MICHAEL W. MOORE, Director of S.C.D.C.; COLIE
RUSHTON, Warden of McCormick Correctional In-
stitution; PHOEBE JOHNSON, Warden of Perry
Correctional Institution,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. G. Ross Anderson, Jr., District
Judge. (CA-98-2565-13AK-5)


Submitted:   September 30, 1999           Decided:   October 7, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Dwight Smith, Appellant Pro Se.    Matthew Philip Utecht,
HAYNSWORTH, MARION, MCKAY & GUERARD, Greenville, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Dwight Smith appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We

have reviewed the record and the district’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.    See Smith v. Moore, No. CA-98-2565-13AK-5 (D.S.C.

May 28, 1999).    We deny Smith’s motion for appointment of counsel.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2